UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit




                           No. 96-10834
                         Summary Calendar


                          CATHEY McCALLA,

                                              Plaintiff-Appellant,


                              VERSUS


      WILLIAM PERRY, SECRETARY OF THE DEPARTMENT OF DEFENSE,

                                               Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:95-CV-2585-T)
                           June 3, 1997


Before KING, JOLLY, and DENNIS, Circuit Judges.
PER CURIAM:*

      Cathey McCalla (“McCalla”) appeals from the district court’s

grant of the government’s motion for summary judgment in her action

against her employer under Title VII, 42 U.S.C. § 2000e et seq.


  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
The district court concluded that McCalla had failed to file suit

within ninety days of her attorney’s receipt of the final agency

action.

     We have reviewed the record and the parties’ briefs and find

no reversible error.   Accordingly, we AFFIRM the grant of summary

judgment for essentially the same reasons set forth by the district

court.